


Exhibit 10.9
    
LOAN AND SECURITY AGREEMENT


This Loan and Security Agreement (as amended, modified or otherwise supplemented
from time to time, this “Agreement”), dated as of June 30, 2015, is executed by
Trident Resources LLC, a North Dakota limited liability company (together with
its successors and assigns, the “Company”), and American Power Group Corporation
(the “Lender”).


WHEREAS, the Company desires for the Lender to make a loan to the Company, as
described in this Agreement; and


WHEREAS, the Lender is willing to make such loan, subject to the terms and
conditions of this Agreement;


NOW, THEREFORE, in consideration of the agreements of the parties herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


AGREEMENT


1.Definitions and Interpretation. When used in this Agreement, the following
terms have the following respective meanings:


“Collateral” has the meaning given to that term in Section 3 hereof.


“Note” means that certain senior secured demand promissory note dated as of the
date hereof, executed by the Company.


“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Lender of every kind and
description (whether or not evidenced by the Note or any other note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Note, including, without
limitation, any and all interest, fees, charges, expenses, attorneys’ fees and
costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
and whether or not arising after the commencement of a proceeding under Title 11
of the United States Code (11 U.S.C. Section 101 et seq.), as amended from time
to time (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding.


“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and other Liens to
secure the performance of tenders, statutory obligations, contract bids,
government contracts, performance and return of money bonds and other similar
obligations, incurred in the ordinary course of business, whether pursuant to
statutory requirements, common law or consensual arrangements; (d) Liens in
favor of the Lender; and (e) Liens upon any equipment acquired or held by the
Company or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness

1

--------------------------------------------------------------------------------




incurred solely for the purpose of financing the acquisition of such equipment,
so long as such Lien extends only to the equipment financed, and any accessions,
replacements, substitutions and proceeds (including insurance proceeds) thereof
or thereto.
“Principal Office” means the Company’s chief executive office, located as of the
date of this Agreement at 110 Main Street, P.O. Box 45, Turtle Lake, North
Dakota 58575.


“UCC” means the Uniform Commercial Code as in effect in the State of Iowa from
time to time.


All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Note. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.


2.Certain Agreements.


(a)    The Company shall use the borrowings under this Agreement solely for the
purpose of paying to SBP II, LLC Successor-in-interest to SBP, LLC (“SBP”) the
final installment and cumulative accrued interest owed by the Company on the
purchase of certain wellhead processing equipment and as evidenced by a
Settlement Agreement dated June 15, 2015 between SBP and the Company.


(b)    The Company agrees that, during period commencing on the date of this
Agreement and ending on the later of (i) September 30, 2015 and (ii) the date on
which all of the Obligations shall have been satisfied in full (the “Exclusivity
Period”), the Company will not, and will direct each of its and its affiliates’
respective officers, directors, managers, equity holders and agents
(collectively, the “Company Parties”), not to (i) solicit, initiate or encourage
any Alternative Bid (as defined below); (ii) enter into any agreement with
respect to any Alternative Bid; or (iii) participate in any discussions or
negotiations regarding, or furnish to any person or entity any information with
respect to, or take any other action to facilitate any inquiries or the making
of any proposal that constitutes, or may reasonably be expected to lead to, any
Alternative Bid. Without limiting the foregoing, it is understood that any
violation of the restrictions set forth in the preceding sentence by any Company
Party or any of their respective affiliates, whether or not such person or
entity is purporting to act on behalf of the Company, or otherwise, shall be
deemed to be a breach of this Section 2(b) by the Company. The Company shall
promptly (but in no event more than 24 hours after the receipt thereof by any
Company Party) advise the Lender orally and in writing of any Alternative Bid or
any inquiry with respect to or which could lead to any Alternative Bid, which
notice shall include (i) the material terms and conditions of such Alternative
Bid or inquiry (including the financial terms and other material terms and
conditions thereof) and (ii) the identity of the person or entity making any
such Alternative Bid or inquiry. As used in this Section 2(b), the term
“Alternative Bid” shall mean any proposal to acquire in any manner (i) any
equity security (including any equity-linked security) of the Company and/or
(ii) any interest in the Company’s natural gas liquid (“NGL”) process designs,
equipment, configurations, process workbooks, research data, formulae, and/or
NGL flare to fuel conversion know-how, trade secrets or other intellectual
property (the “NGL Technology”), whether by equity purchase, asset purchase,
merger, joint venture, licensure or any other business relationship relating to
the NGL Technology, other than transactions made in the ordinary course of the
business of the Company consistent with past practice. The Company agrees that
it will not, and agrees to cause the Company Parties not to, resume or continue
existing activities, discussions or negotiations with any person or entity
conducted previously with respect to any Alternative Bid. The Company hereby
acknowledges that the Lender will rely on the agreements in this Section 2(b) in
expending the time, money and effort needed to conduct its reviews and diligence
and, if applicable, to negotiate toward the execution of definitive agreements
to consummate the transactions contemplated by the Letter of Intent dated as of
June 22, 2015 between the Company and the Lender.

2

--------------------------------------------------------------------------------






(c)    The Company agrees that, during the period commencing upon the
termination of the Exclusivity Period and ending on the six-month anniversary of
the termination of the Exclusivity Period, the Company will not, and will direct
each of the Company Parties not to, enter into any binding agreement or other
commitment with respect to an Alternative Bid until the 30th day after the date
on which the Company shall have provided written notice to the Lender of such
Alternative Bid (the “Bid Notice”), which Bid Notice shall include (i) the
material terms and conditions of such Alternative Bid (including the financial
terms and other material terms and conditions thereof) and (ii) the identity of
the person or entity making any such Alternative Bid. During such 30-day period,
the Lender shall have the right, at its sole option, to make its own offer to
acquire or license the NGL Technology (the “Lender Bid”). If the Lender declines
to submit a Lender Bid within such 30-day period, or if the material terms of
the Lender Bid do not in all respects match the material terms of the
Alternative Bid as set forth in the Bid Notice, the Company may proceed to
consummate the transaction contemplated by the Alternative Bid. If the material
terms of the Lender Bid match the material terms of the Alternative Bid as set
forth in the Bid Notice, then the parties shall work expeditiously to consummate
the transaction contemplated by Lender Bid.
(d)    The Company acknowledges that it will be impossible to measure the
damages that would be suffered by the Lender if the Company fails to comply with
the provisions of this Section 2, and that, in the event of any such failure,
the Lender will not have an adequate remedy at law. The Lender shall, therefore,
be entitled to obtain specific performance of each of the Company’s obligations
under Section 2 and to obtain immediate injunctive relief. The Company shall not
urge, as a defense to any proceeding for such specific performance or injunctive
relief, that the Lender has an adequate remedy at law.


3.Grant of Security Interest. As security for the Obligations, the Company
hereby pledges to the Lender a security interest in all right, title and
interests of the Company in and to the property described in Schedule 1 hereto,
whether now existing or hereafter from time to time acquired (collectively, the
“Collateral”). Notwithstanding the foregoing, the security interest granted
herein shall not extend to, and the term “Collateral” shall not include, the
following assets (“Excluded Assets”): any equipment or other property financed
by a third party, provided that such third party’s Liens are Liens of the type
described in subsection (e) of the definition of Permitted Liens; provided,
further, that such equipment or other property shall be deemed “Collateral”
hereunder if such third party’s Lien is released or otherwise terminated.


4.General Representations and Warranties. The Company represents and warrants to
the Lender that (a) the Company is the owner of the Collateral (or, in the case
of after-acquired Collateral, at the time the Company acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time the Company acquires rights
therein, will have) any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens;
(b) upon the filing of UCC-1 financing statements in the appropriate filing
offices, and the performance by the Lender of its obligations under this
Agreement, the Lender has (or in the case of after-acquired Collateral, at the
time the Company acquires rights therein, will have) a perfected, first-priority
security interest in the Collateral to the extent that a security interest in
the Collateral can be perfected by such filing, except for Permitted Liens;
(c) all Inventory has been (or, in the case of hereafter produced Inventory,
will be) produced in compliance with applicable laws; (d) all accounts
receivable and payment intangibles are genuine and enforceable against the party
obligated to pay the same; and (e) the originals of all documents evidencing all
accounts receivable and payment intangibles of the Company and the only original
books of account and records of the Company relating thereto are, and will
continue to be, kept at the Principal Office of the Company or at such other
locations as the Company may establish in accordance with Section 5(d).
        

3

--------------------------------------------------------------------------------




5.Covenants Relating to Collateral. The Company hereby agrees (a) to perform all
acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to the Lender therein and the perfection and
priority of such Lien, except for Permitted Liens, including without limitation,
executing, delivering to the Lender, and/or recording, as the Lender may
request, title documents and/or lien certificates sufficient to create and
perfect the Lien on any vehicles, rolling stock or other Collateral; (b) not to
use or permit any Collateral to be used (i) in violation in any material respect
of any applicable law, rule or regulation, or (ii) in violation of any policy of
insurance covering the Collateral; (c) to pay promptly when due all taxes and
other governmental charges, all Liens and all other charges now or hereafter
imposed upon or affecting any Collateral; (d) without 30 days’ written notice to
the Lender, (i) not to change the Company’s name or place of business (or, if
the Company has more than one place of business, its Principal Office), or the
office in which the Company’s records relating to accounts receivable and
payment intangibles are kept, (ii) not to change the Company’s state of
organization, (iii) not to keep Collateral consisting of chattel paper at any
location other than its current Principal Office, and (iv) not to keep
Collateral consisting of equipment or inventory at any location other than its
Principal Office or such other the locations as shall have been agreed to in
writing by the Lender; (e) to procure, execute and deliver from time to time any
endorsements, assignments, financing statements and other writings reasonably
deemed necessary or appropriate by the Lender to perfect, maintain and protect
its Lien hereunder and the priority thereof; (f) to appear in and defend any
action or proceeding which may affect its title to or the Lender’s interest in
the Collateral; (g) if the Lender gives value to enable the Company to acquire
rights in or the use of any Collateral, to use such value for such purpose;
(h) to keep separate, accurate and complete records of the Collateral and to
provide the Lender with such records and such other reports and information
relating to the Collateral as the Lender may reasonably request from time to
time; (i) not to surrender or lose possession of (other than to the Lender),
sell, encumber, lease, rent, or otherwise dispose of or transfer any Collateral
or right or interest therein, and to keep the Collateral free of all Liens
except Permitted Liens; provided, however, that the Company may sell, lease,
transfer, license or otherwise dispose of any of the Collateral in the ordinary
course of business consisting of (i) the sale of inventory, (ii) sales of
worn-out or obsolete equipment, and (iii) non-exclusive licenses and similar
arrangements for the use of the property of the Company; (j) if requested by the
Lender, to type, print or stamp conspicuously on the face of all original copies
of all Collateral consisting of chattel paper a legend satisfactory to the
Lender indicating that such chattel paper is subject to the security interest
granted hereby; (k) to collect, enforce and receive delivery of the accounts
receivable and payment intangibles in accordance with past practice until
otherwise notified by the Lender; (l) to comply with all material requirements
of law relating to the production, possession, operation, maintenance and
control of the Collateral; (m) to permit the Lender and its representatives the
right, at any time during normal business hours, upon reasonable prior notice,
to visit and inspect the properties of the Company and its corporate, financial
and operating records, and make abstracts therefrom, and to discuss the
Company’s affairs, finances and accounts with its directors, officers and
independent public accountants; and (n) to promptly notify the Lender in writing
if the Company acquires a Commercial Tort Claim, and to provide a summary
description of such claim, and grant to the Lender in writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Lender.


6.Covenants Regarding Intellectual Property. The Company hereby agrees that:


(a)The Company will promptly (and in any event within five days) notify the
Lender upon the filing, either by the Company or through any agent, employee,
licensee or designee, of (i) an application for the registration of any patent
or trademark with the Patent and Trademark Office or any similar office or
agency in any other country or any political subdivision thereof, (ii) any
assignment of any patent or trademark, which the Company may acquire from a
third party, with the Patent and Trademark Office or any similar office or
agency in any other country or any political subdivision thereof, or (iii) any
assignment

4

--------------------------------------------------------------------------------




of any copyright or mask work, which the Company may acquire from a third party,
with the Copyright Office or any similar office or agency in any other country
or any political subdivision thereof. Upon the request of the Lender, the
Company shall execute and deliver any and all agreements, instruments, documents
and papers as the Lender may request to evidence the Lender’s security interest
in such patent, trademark (and the goodwill and general intangibles of the
Company relating thereto or represented thereby), copyright or mask work, and
the Company authorizes the Lender to file an applicable notice of security
interest, without first obtaining the Company’s approval of or signature, to
record security interest with the Patent and Trademark Office or Copyright
Office, as applicable;


(b)The Company shall maintain with each employee who may have access to the
trade secrets of the Company an agreement by which such employee agrees not to
disclose such trade secrets and with each employee who may be the inventor of
patentable inventions (invented within the scope of such employee’s employment)
an invention assignment agreement requiring such employee to assign all rights
to such inventions, including patents and patent applications, to the Company
and further requiring such employee to cooperate fully with the Company, its
successors in interest, including the Lender, and their counsel, in the
prosecution of any patent application or in any litigation involving the
invention, whether such cooperation is required during such employee’s
employment with the Company or after the termination of such employment.


7.Authorized Action by the Lender. The Company hereby irrevocably appoints the
Lender as its attorney-in-fact (which appointment is coupled with an interest)
and agrees that the Lender may perform (but the Lender shall not be obligated to
and shall incur no liability to the Company or any third party for failure so to
do) any act which the Company is obligated by this Agreement to perform, and to
exercise such rights and powers as the Company might exercise with respect to
the Collateral, including the right to (a) collect by legal proceedings or
otherwise and endorse, receive and receipt for all dividends, interest,
payments, proceeds and other sums and property now or hereafter payable on or on
account of the Collateral; (b) enter into any extension, reorganization,
deposit, merger, consolidation or other agreement pertaining to, or deposit,
surrender, accept, hold or apply other property in exchange for the Collateral;
(c) make any compromise or settlement, and take any action it deems advisable,
with respect to the Collateral; (d) insure, process and preserve the Collateral;
(e) pay any indebtedness of the Company relating to the Collateral; and (f) file
UCC financing statements and execute other documents, instruments and agreements
required hereunder; provided, however, that the Lender shall not exercise any
such powers granted pursuant to subsections (a) through (e) prior to the
occurrence of an Event of Default and shall only exercise such powers during the
continuance of an Event of Default. The Company agrees to reimburse the Lender
upon demand for any reasonable costs and expenses, including attorneys’ fees,
the Lender may incur while acting as the Company’s attorney-in-fact hereunder,
all of which costs and expenses are included in the Obligations. It is further
agreed and understood between the parties hereto that such care as the Lender
gives to the safekeeping of its own property of like kind shall constitute
reasonable care of the Collateral when in the Lender’s possession; provided,
however, that the Lender shall not be required to make any presentment, demand
or protest, or give any notice and need not take any action to preserve any
rights against any prior party or any other person in connection with the
Obligations or with respect to the Collateral.


8.Litigation and Other Proceedings.


(a)Prior to any Event of Default. The Company shall have the right and
obligation to commence and diligently prosecute such suits, proceedings or other
actions for infringement or other damage, or reexamination or reissue
proceedings, or opposition or cancellation proceedings as are reasonable to
protect any of the patents, trademarks, copyrights, mask works or trade secrets.
No such suit, proceeding or other actions shall be settled or voluntarily
dismissed, nor shall any party be released or excused of any claims of

5

--------------------------------------------------------------------------------




or liability for infringement, without the prior written consent of the Lender,
which consent shall not be unreasonably withheld.


(b)Upon and After an Event of Default. Upon the occurrence and during the
continuation of an Event of Default, the Lender shall have the right but not the
obligation to bring suit or institute proceedings in the name of the Company or
the Lender to enforce any rights in the Collateral, including any license
thereunder, in which event the Company shall at the request of the Lender do any
and all lawful acts and execute any and all documents reasonably required by the
Lender in aid of such enforcement. If the Lender elects not to bring suit to
enforce any right under the Collateral, including any license thereunder, the
Company agrees to use all reasonable measures, whether by suit, proceeding or
other action, to cause to cease any infringement of any right under the
Collateral by any Person and for that purpose agrees to diligently maintain any
action, suit or proceeding against any Person so infringing necessary to prevent
such infringement.


9.Default and Remedies.


(a)Default. The Company shall be deemed in default under this Agreement upon the
occurrence and during the continuance of an Event of Default.


(b)Remedies. Upon the occurrence and during the continuance of any such Event of
Default, the Lender shall have the rights of a secured creditor under the UCC,
all rights granted by this Agreement and by law, including the right to:
(a) require the Company to assemble the Collateral and make it available to the
Lender at a place to be designated by the Lender; and (b) prior to the
disposition of the Collateral, store, process, repair or recondition it or
otherwise prepare it for disposition in any manner and to the extent the Lender
deems appropriate. The Company hereby agrees that ten days’ notice of any
intended sale or disposition of any Collateral is reasonable. In furtherance of
the Lender’s rights hereunder, the Company hereby grants to the Lender an
irrevocable, non-exclusive license, exercisable without royalty or other payment
by the Lender, and only in connection with the exercise of remedies hereunder,
to use, license or sublicense any patent, trademark, trade name, copyright or
other intellectual property in which the Company now or hereafter has any right,
title or interest together with the right of access to all media in which any of
the foregoing may be recorded or stored.


(c)Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by the Lender at the
time of, or received by the Lender after, the occurrence of an Event of Default)
shall be paid to and applied as follows:


(i)First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by the Lender;


(ii)Second, to the payment to the Lender of the amount then owing or unpaid on
the Note (to be applied first to outstanding principal and second to accrued
interest);


(iii)Third, to the payment of other amounts then payable to the Lender; and


(iv)Fourth, to the payment of the surplus, if any, to the Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.



6

--------------------------------------------------------------------------------




10.Miscellaneous.


(a)Tax Payments. The Company shall pay upon demand any stamp or other taxes,
levies or charges of any jurisdiction with respect to the execution, delivery,
registration, performance and enforcement of this Agreement. Upon request by the
Lender, the Company shall furnish evidence satisfactory to the Lender that all
requisite authorizations and approvals by, and notices to and filings with,
governmental authorities and regulatory bodies have been obtained and made and
that all requisite taxes, levies and charges have been paid.


(b)Notices. Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon Company or the Lender
under this Agreement shall be in writing and faxed, mailed or delivered to each
party to the facsimile number or its address set forth below (or to such other
facsimile number or address as the recipient of any notice shall have notified
the other in writing). All such notices and communications shall be effective
(a) when sent by Federal Express or other overnight service of recognized
standing, on the business day following the deposit with such service; (b) when
mailed, by registered or certified mail, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when faxed, upon confirmation
of receipt.




Lender:    American Power Group Corporation
7 Kimball Lane, Building A
Lynnfield, MA 01940
Attention: Chief Financial Officer


Telephone: (781) 224-2411
Facsimile: (781) 224-0114


Company:     Trident Resources LLC
110 Main Street
P.O. Box 45
Turtle Lake, North Dakota 58575        
Telephone: _______________
Facsimile: _______________


(c)Termination of Security Interest. Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to the Company. Upon such termination the Lender
hereby authorizes the Company to file any UCC termination statements necessary
to effect such termination and the Lender will, at the Company’s expense,
execute and deliver to the Company any additional documents or instruments as
the Company shall reasonably request to evidence such termination.


(d)Nonwaiver. No failure or delay on the Lender’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.


(e)Amendments and Waivers. This Agreement may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by the
Company and the Lender. Each waiver or consent under any provision hereof shall
be effective only in the specific instances for the purpose for which given.

7

--------------------------------------------------------------------------------






(f)Assignments. This Agreement shall be binding upon and inure to the benefit of
the Lender and the Company and their respective successors and assigns;
provided, however, that the Company may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of the Lender.


(g)Cumulative Rights, etc. The rights, powers and remedies of the Lender under
this Agreement shall be in addition to all rights, powers and remedies given to
the Lender by virtue of any applicable law, rule or regulation of any
governmental authority, the Note or any other agreement, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the Lender’s rights hereunder. The Company waives
any right to require the Lender to proceed against any Person or to exhaust any
Collateral or to pursue any remedy in the Lender’s power.


(h)Payments Free of Taxes, Etc. All payments made by the Company under the Note
or this Agreement shall be made by the Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings. In addition, the Company shall pay upon demand any stamp or
other taxes, levies or charges of any jurisdiction with respect to the
execution, delivery, registration, performance and enforcement of this
Agreement. Upon request by the Lender, the Company shall furnish evidence
satisfactory to the Lender that all requisite authorizations and approvals by,
and notices to and filings with, governmental authorities and regulatory bodies
have been obtained and made and that all requisite taxes, levies and charges
have been paid.


(i)Partial Invalidity. If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.


(j)Expenses. The Company shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by the Lender in
connection with custody, preservation or sale of, or other realization on, any
of the Collateral or the enforcement or attempt to enforce any of the
Obligations which is not performed as and when required by this Agreement.


(k)Construction. This Agreement and the Note are the result of negotiations
among, and has been reviewed by, the Company, the Lender and their respective
counsel. Accordingly, this Agreement and the Note shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Company or the Lender.


(l)Entire Agreement. This Agreement taken together with the Note and any other
security documents executed pursuant to this Agreement constitute and contain
the entire agreement of the Company and the Lender and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof.


(m)Other Interpretive Provisions. References in this Agreement to any document,
instrument or agreement (a) includes all exhibits, schedules and other
attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “include” and “including” and words of
similar import when used in this Agreement shall not be construed to be limiting
or exclusive.

8

--------------------------------------------------------------------------------






(n)Governing Law; Jurisdiction. This Agreement shall be governed and construed
in accordance with the laws of the State of Iowa applicable to contracts made
and to be performed wholly therein and without reference to conflicts of law
rules (except to the extent governed by the UCC). Each party to this Agreement
hereby irrevocably agrees that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Agreement shall be brought solely in a
federal or state court located in the State of Iowa. Each party to this
Agreement hereby covenants and irrevocably submits to the in personam
jurisdiction of the federal and state courts located in the State of Iowa and
agrees that any process in any such action may be served upon such party
personally or by certified mail or registered mail addressed to such party or
its agent, return receipt requested, with the same full force and effect as if
personally served upon such party in Iowa. Each party to this Agreement hereby
waives any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto.


(o)Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY UNCONDITIONALLY
WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, PROCEEDING,
CLAIM, COUNTERCLAIM, DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT OF THIS
AGREEMENT OR THE NOTE OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT
CONTEMPLATED BY THIS AGREEMENT.


(p)Counterparts. This Agreement may be executed and delivered by original or
facsimile signatures and in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.










[The remainder of this page is intentionally left blank]




















    



9

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the day and year first above written.


TRIDENT RESOURCES LLC




By: /s/ Thomas Lockhart
Thomas Lockhart
Manager




AGREED:


AMERICAN POWER GROUP CORPORATION




By: /s/ Charles E. Coppa    
Charles E. Coppa
Chief Financial Officer





--------------------------------------------------------------------------------




Schedule 1


to Loan and Security Agreement


All right, title, interest, claims and demands of the Company in and to the
following property, except to the extent that such property is an Excluded Asset
(as defined in the Agreement):


(i)
 
All Accounts;
(ii)
 
All Chattel Paper;
(iii)
 
All Commercial Tort Claims;
(iv)
 
All Deposit Accounts and cash;
(v)
 
All Documents;
(vi)
 
All Equipment;
(vii)
 
All General Intangibles;
(viii)
 
All Goods;
(ix)
 
All Instruments;
(x)
 
All Intellectual Property;
(xi)
 
All Inventory;
(xii)
 
All Investment Property;
(xiii)
 
All Letter-of-Credit Rights; and
(xiv)
 
To the extent not otherwise included, all Proceeds and products of any and all
of the foregoing, and all accessions to, substitutions and replacements for, and
rents and profits of each of the foregoing.



The term “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by the Company, including
inventions, designs, patents (whether registered or unregistered), copyrights
(whether registered or unregistered), trademarks (whether registered or
unregistered), trade secrets, domain names, confidential or proprietary
technical and business information, know‑how, methods, processes, drawings,
specifications or other data or information and all memoranda, notes and records
with respect to any research and development, software and databases and all
embodiments or fixations thereof whether in tangible or intangible form or
contained on magnetic media readable by machine together with all such magnetic
media and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.
    
All capitalized terms used in this Schedule 1 and not otherwise defined herein,
shall have the respective meanings given to such terms in the Uniform Commercial
Code of the State of Iowa as in effect from time to time.    



